SECURITIES ESCROW AGREEMENT
 
This Securities Escrow Agreement (the “Agreement”), dated as of August 19, 2010,
by and among Todd Albiston, 8346 S. Viscounti Drive, Sandy, Utah 84093, a
resident of Salt Lake County, Utah (the “Grantee”); Trescha Peeples, a resident
of Clark County, Nevada (the “Stockholder”); and Leonard W. Burningham, Esq.
(the “Escrow Agent”).
 
R E C I T A L S:
 
A. The Grantee and the Stockholder are parties to an Option Agreement dated
August 19, 2010, by which the Stockholder has granted to the Grantee the right
to purchase up to 160,000 “unregistered” and “restricted” shares (the “Option
Shares”) of the common stock of RxBids, a Nevada corporation (the “Company”),
for an Aggregate Exercise Price of $8,000 (the “Option”).
 
B. The Option Agreement provides for the engagement of the Escrow Agent to
effectuate the proper distribution of the Option Shares and the Aggregate
Exercise Price and the Escrow Agent has indicated his willingness to serve in
such capacity.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. Appointment of Escrow Agent.  The Grantee and the Stockholder do hereby
appoint and designate Leonard W. Burningham, Esq. as Escrow Agent for the
purposes set forth herein, and the Escrow Agent does hereby accept such
appointment under the terms and conditions as set forth herein.
 
2. Establishment of Escrow.  Concurrently with the execution of this Agreement,
the Stockholder has deposited with Escrow Agent certificates representing the
Option Shares, duly endorsed and Medallion Guaranteed with respect to the
requisite signatures thereon (the “Option Certificates”).  The Escrow Agent
shall hold the Option Certificates in Escrow, subject to the terms and
conditions hereof.  Escrow Agent acknowledges receipt of the Option Certificates
from the Stockholder and agrees to hold the same in escrow pursuant to the terms
hereof.
 
3. Release of Option Shares and Funds.
 
(a) If the Grantee or its assigns do not execute the Option by the end of the
Option Period as defined in Section 3.1 of the Option Agreement, then the Escrow
Agent shall promptly deliver the Option Certificate to the Stockholder.
 
(b) In the event the Grantee or his assigns execute the Option by the end of the
Option Period, then the Escrow Agent shall promptly deliver:  (i) the Option
Certificate to the Grantee or such persons as the Grantee designates in writing;
and (ii) the Aggregate Exercise Price by wire transfer to the Stockholder upon
confirmation of good funds.
 
 
1

 
4. Termination.  Upon the happening of the events set out in either Paragraph
3(a) or 3(b), the Escrow Agreement shall be terminated.
 
5. Limited Duties and Liabilities of Escrow Agent.
 
(a) The Escrow Agent is not a party to, and is not bound by, any provisions
which may be evidenced by, or arise out of, any agreement other than as herein
set forth under the express provisions of this Agreement.
 
(b) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no other or further duties or responsibilities shall be
implied.
 
(c) The Escrow Agent shall be protected in acting upon any written instruction,
notice, request, waiver, consent, receipt or other paper or document apparently
signed by a party in connection with Option Shares and the Aggregate Purchase
Price; provided, that the Escrow Agent shall make a reasonable effort to
ascertain that any document on which the Escrow Agent acts is actually executed
by the party who has been represented as signing the document.
 
(d) The Escrow Agent may seek the advice of legal counsel in the event of any
question or dispute as to the construction of any of the provisions hereof or
his duties hereunder, and it shall incur no liability and shall be fully
protected in acting in accordance with their opinion and instructions.
 
(e) The Escrow Agent is not obligated to render any statements or notices of
non-performance hereunder to any party hereto, but may in his discretion inform
any party hereto or his authorized representative of any matters pertaining to
this Escrow Agreement.
 
(f) The Escrow Agent shall not be liable for any error or judgment, or for any
act done or omitted by it in good faith, or for any mistake of fact or law, or
for anything which he may do or omit from doing in connection herewith, except
upon his own gross negligence or willful misconduct.
 
(g) In the event of any disagreement between any of the parties to this Escrow
Agreement, or between them or either of them and any other person, resulting in
demands or adverse claims being made in connection with or for any asset
involved herein or affected hereby such that the Escrow Agent is uncertain as to
his duties and rights under this Agreement, or in the event the Escrow Agent
shall receive instructions from the Stockholder or the Grantee which, in the
Escrow Agent’s opinion conflict with the provisions of this Agreement, the
Escrow Agent shall be entitled, at his discretion, to refuse to comply with any
demands or claims on him, as long as such disagreement shall continue, and in so
refusing the Escrow Agent shall not be or become liable in any way or to any
person or party for his failure or refusal to comply with such conflicting
demands or adverse claims, and he shall be entitled to continue so to refrain
from acting and so to refuse to act until the rights of each person or party
shall have been finally adjudicated in a court assuming and having jurisdiction
on the asset involved herein or affected hereby, or all differences shall have
been adjusted by agreement and the Escrow Agent shall have been notified thereof
in writing signed by all persons and parties interested.
 
6. Resignation.  The Escrow Agent may resign and be discharged from his duties
and obligations hereunder by giving notice in writing of such resignation
specifying a date when such resignation shall take effect, which date shall be
not less than fifteen (15) business days from the date of such notice.
 
 
2

 
7. Indemnification.  The Stockholder and the Grantee hereby agree to jointly and
severally indemnify the Escrow Agent for, and to hold him harmless against, any
loss, liability or expense incurred without negligence or bad faith on the part
of the Escrow Agent, arising out of or in connection with his entering into this
Escrow Agreement and carrying out his duties hereunder, including the costs and
expenses of defending himself against any claim of liability.
 
8. Notices.  All notices and communications hereunder shall be in writing and
shall be deemed to be duly given if sent by registered mail, return receipt
requested, as follows:
 
(a) as to the Grantee:
 
Todd Albiston
8346 S. Viscounti Drive
Sandy, Utah  84093


(b) as to the Stockholder:
 
Trescha Peeples
13416 W. Chaparosa Way
Peoria, Arizona  85383


(c) as to the Escrow Agent:
 
Leonard W. Burningham, Esq.
455 East 500 South, Suite 205
Salt Lake City, Utah  84111


or at such other address as any of the above may have furnished to the other
parties in writing by registered mail, return receipt requested and any such
notice or communication given in the manner specified in this Paragraph 8 shall
be deemed to have been given as of the date so mailed except with respect to the
Escrow Agent as to which any notice shall be deemed to have been given on the
date received by the Escrow Agent.
 
9. Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Utah without reference to
principles of conflicts of laws.
 
10. Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements, arrangements or understandings between the parties
relating to the subject matter hereof.
 
11. Amendment and Waiver.  This Agreement may not be amended except by a written
agreement between the parties making reference to this Agreement.
 
 
3

 
12. Counterparts.  This Agreement may be executed by any or all parties signing
the same instrument, or by each party signing a separate counterpart or
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
13. Severability.  If any one or more of the provisions contained in this
Agreement or in any other document delivered pursuant hereto shall for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other document.
 
14. Inconsistencies.  In the event any of the terms and provisions of the Option
Agreement shall be inconsistent with the terms and provisions of this Agreement,
the terms and provisions of this Agreement shall govern and control.
 
15. Waiver of Conflict.  The parties hereby acknowledge that Branden T.
Burningham, Esq., is both the son of the Escrow Agent and the legal counsel for
Grantee and that such relationship may present a conflict of interest with
respect to the Escrow Agent’s engagement hereunder.  Nonetheless, after the
opportunity to discuss this potential conflict of interest with his legal
counsel, Stockholder hereby waives objection to such conflict.
 
IN WITNESS WHEREOF, the parties hereto, have executed this Securities Escrow
Agreement on the day and year first above written.
 


 
/s/ Todd Albiston
Todd Albiston




/s/ Trescha Peeples
Trescha Peeples




/s/ Leonard W. Burningham
Leonard W. Burningham, Esq.
 
